Citation Nr: 0416403	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for adjustment disorder 
with anxiety.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arteriosclerotic 
heart disease, status post coronary artery bypass graft.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
adjustment disorder with anxiety, hypertension, and 
arteriosclerotic heart disease, status post coronary artery 
bypass graft.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
diagnosis of adjustment disorder with anxiety and service is 
not of record.

2.  Competent evidence of a nexus between the post service 
diagnosis of hypertension and service, to include 
manifestations of such to a compensable degree within one 
year following discharge from service, is not of record.

3.  Competent evidence of a nexus between the post service 
diagnosis of arteriosclerotic heart disease and service, to 
include manifestations of such to a compensable degree within 
one year following discharge from service, is not of record.


CONCLUSIONS OF LAW

1.  Adjustment disorder with anxiety was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Hypertension, was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims by means of August 2002 and September 
2003 letters and by the discussions in the October 2002 
rating decision, the August 2003 statement of the case, and 
the November 2003 supplemental statement of the case.  In the 
August 2002 and September 2003 letters, the RO informed the 
veteran that to establish service connection for a 
disability, the evidence needed to show three things: (1) a 
disease or injury that was either incurred in or aggravated 
by service; (2) a current disability, which was usually shown 
by medical evidence; and (3) a relationship between the 
current disability and a disease or injury in service.  As to 
the disease or injury in service, the RO noted that for some 
conditions, the evidence did not need to show that a disease 
was incurred in service; rather, it could be shown within a 
certain period of time following service, which was usually 
one year.  

As to the claim for service connection for adjustment 
disorder with anxiety, in the October 2002 rating decision, 
the RO stated that the evidence failed to show that the 
veteran had been treated for an adjustment disorder with 
anxiety while in service or within the one-year period 
following service.  In the August 2003 statement of the case, 
the RO also stated that there was no competent medical 
evidence linking the current adjustment disorder with anxiety 
to the veteran's active military service.  In the November 
2003 supplemental statement of the case, the RO stated that 
besides there being no evidence of treatment for anxiety in 
service, the veteran had also not submitted evidence of 
continuity of treatment for anxiety following service.  Thus, 
the veteran was informed that the evidence necessary to 
substantiate his claim for service connection for an 
adjustment disorder with anxiety would be evidence showing 
that he was treated for such while in service and competent 
evidence from a medical professional linking the adjustment 
disorder with anxiety to service.

As to the claim for service connection for hypertension, in 
the October 2002 rating decision, the RO stated that there 
was no evidence of elevated blood pressure readings in 
service or within one year following discharge from service 
and that the first diagnosis of hypertension was not until 
1998.  In the August 2003 statement of the case, the RO added 
that there was no competent medical evidence linking the 
current diagnosis of hypertension to service.  In the 
November 2003 supplemental statement of the case, the RO 
stated that the veteran had not brought forth evidence 
showing continuity of treatment for hypertension following 
his discharge from service.  Thus, the veteran was informed 
that the evidence necessary to substantiate his claim for 
service connection for hypertension would be evidence showing 
that he was treated for such while in service or evidence of 
hypertension within one year following discharge from service 
and competent evidence from a medical professional linking 
the hypertension to service.

As to the claim for service connection for arteriosclerotic 
heart disease, in the October 2002 rating decision, the RO 
noted that in 1990, the veteran had reported a history of 
chest pain, which was relieved with Tums.  It stated that 
there were no other findings pertaining to chest pain in 
service and that nothing was shown at the time of discharge 
nor within the one-year period following discharge from 
service.  The RO noted that the veteran had undergone the 
coronary angiography in August 1998.  In the August 2003 
statement of the case, the RO stated that there was no 
competent medical opinion of a nexus between the heart 
disorder and service.  In the November 2003 supplemental 
statement of the case, the RO added that the veteran had not 
brought forth evidence showing continuity of treatment of a 
heart disorder following his discharge from service.  Thus, 
the veteran was informed that the evidence necessary to 
substantiate his claim for service connection for 
arteriosclerotic heart disease would be evidence showing that 
he was treated for such while in service and competent 
evidence from a medical professional linking arteriosclerotic 
heart disease to service.

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the August 2002 letter, 
the RO stated that it would make reasonable efforts to help 
the veteran get the evidence necessary to substantiate his 
claims, such as medical records, employment records, or 
records from other federal agencies.  The RO noted that the 
veteran must give enough information about the records so 
that VA could request them from the person or agency who had 
them.  It further noted that it was still the veteran's 
responsibility to make sure that these records were received 
by VA.  In the September 2003 letter, the RO stated the 
following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency. This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  This informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  It has 
also obtained private medical records from Dr. DH and VA 
treatment records from the outpatient clinic in El Paso, 
Texas, dated from 1994 to 2002.  The veteran has submitted 
lay statements and a statement from Dr. DH.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating the claims.

Although an examination was not provided in connection with 
the veteran's claims for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disabilities may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has current diagnoses of adjustment disorder with 
anxiety, hypertension, and arteriosclerotic heart disease, he 
has not brought forth any evidence suggestive of a causal 
connection between the current disabilities and service.  The 
RO informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has happened in this case, as the VCAA letter was issued in 
August 2002, and the rating decision on appeal was issued in 
October 2002.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the August 2002 and September 2003 
letters that were provided to the veteran did not contain the 
exact wording of the "fourth element," the Board finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Specifically, in 
the August 2002 letter, the RO stated, "Tell us about any 
additional information or evidence that you want us to get 
for you."  In the September 2003 letter, the RO stated, "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  This informed 
the veteran that if there was any additional evidence 
pertaining to his claims that he should either submit it or 
tell VA about it so that VA could get that evidence.  
Regardless, in a very recent Office of General Counsel 
opinion, the General Counsel determined that the Court's 
holding that the statute and the regulation required VA to 
include the fourth element was obiter dictum and was not 
binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The General Counsel noted that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that adjustment disorder with anxiety, 
hypertension, and arteriosclerotic heart disease were 
incurred in service, when he was in the Gulf War.  

An October 1990 report of medical examination shows that 
clinical evaluations of the heart and vascular system were 
normal.  Psychiatric evaluation was normal as well.  The 
veteran's blood pressure reading at that time was 105/74 
(systolic/diastolic).  In a report of medical history 
completed by the veteran at that time, he reported a history 
of pain or pressure in chest.  He denied a history of heart 
trouble, palpitation or pounding heart, high or low blood 
pressure, depression or excessive worry, and nervous trouble 
of any sort.  The examiner noted that the veteran's report of 
history of pain or pressure in the chest did not cause 
shortness of breath, but caused sharp pains, which would last 
for a few minutes.  The pains were relieved with Tums.  The 
examiner further noted that the veteran had no family history 
of myocardial infarction, but had a family history of 
hypertension.  

An April 1991 report of medical examination shows that 
clinical evaluations of the heart and vascular system were 
normal.  Psychiatric evaluation was normal as well.  The 
veteran's blood pressure reading at that time was 110/66 
(systolic/diastolic).  In a report of medical history 
completed by the veteran at that time, he reported a history 
of pain or pressure in chest.  He denied a history of heart 
trouble, palpitation or pounding heart, high or low blood 
pressure, depression or excessive worry, and nervous trouble 
of any sort.  This time, the examiner did not address the 
veteran's report of history of the pain or pressure in the 
chest.

A September 1994 VA outpatient treatment report shows that 
the veteran was seen with complaints of being under a lot of 
stress because he had been fired and needed to take care of 
his family.  

A January 1998 private medical record shows that the veteran 
was diagnosed with hypertension and anxiety.  

An August 1998 private medical record shows that the veteran 
was diagnosed with coronary artery disease.  At that time he 
underwent coronary artery bypass graft surgery.  

A December 1999 VA outpatient treatment report shows that the 
veteran was seen with anxiety and panic, which occurred three 
to four times a week.  He stated he had pain in his chest 
that moved to different spots in his body.  The veteran 
reported that he did not get these pains until two years ago, 
when he underwent a double bypass, but that the stint had 
gone through an artery and caused bleeding.  He stated he had 
felt uneasy and insecure since this surgery and was scared to 
travel.  The veteran indicated he was on medication for 
anxiety.  He stated he had undergone testing for his heart 
but that nothing wrong had been found.  He reported he had 
gotten a divorce from his wife.  He also stated he had good 
days and bad days.  The examiner entered a diagnosis of 
adjustment disorder with anxiety.  He opined that the veteran 
was having anxiety due to fear of something happening when he 
traveled, and there was no good explanation for the chest 
pain.  

A January 2001 VA outpatient treatment report shows that the 
veteran was seen again for psychiatric complaints.  He was 
diagnosed with adjustment disorder with mixed features.  
Other 2001 treatment reports show a diagnosis of 
arteriosclerotic heart disease.  

In a January 2003 letter from Dr. DH, he stated that the 
veteran was a long-standing patient of his since 1996 who had 
the following diagnoses: (1) native coronary artery disease, 
which he noted was progressive in nature; (2) history of 
coronary artery bypass grafting surgery; (3) left ventricular 
dysfunction; (4) tobacco abuse; and (5) angina.  He stated 
that a December 2002 electrocardiography showed a positive 
stress echocardiogram with stress-induced hypokinesis.  

February 2003 and March 2003 statements from fellow soldiers 
indicate that each was aware the veteran had been diagnosed 
with adjustment disorder with anxiety, hypertension, and 
arteriosclerotic heart disease.  A February 2003 letter from 
another fellow soldier indicates that he had known the 
veteran for 20 years and that he was with the veteran while 
in the Persian Gulf, which was the "most stressful 
environment."  He stated the veteran slept very little due 
to constant demands and responsibilities.  The former soldier 
stated he was surprised the veteran had retired in 1993 and 
that his reasons were tiredness, fatigue, social, family, too 
much time and worry.  A March 2003 statement from a fellow 
soldier states that the veteran was under a lot of stress 
while serving in the Persian Gulf.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as coronary artery disease and 
hypertension, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2003).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for adjustment disorder with 
anxiety, hypertension, and coronary artery disease.  The 
service medical records are silent for any findings or 
diagnoses of adjustment disorder with anxiety, hypertension, 
and coronary artery disease.  While the veteran reported a 
history of chest pain at both entrance into and separation 
from active duty, there was no reported underlying disease 
process for such symptoms.  In fact, it was noted that Tums 
would alleviate the chest pain.  Clinical evaluations of the 
veteran's heart and vascular system were normal at both 
entrance into and separation from service.  The veteran's 
blood pressure readings at entrance and separation were 
105/74 and 110/66, respectively.  

As to the claim for service connection for adjustment 
disorder with anxiety, the first showing of anxiety symptoms 
was in 1994, when the veteran reported he had been fired and 
was worried about taking care of his family.  He did not 
attribute his anxiety to service.  When he was seen next at 
the VA facility in December 1999, the veteran's anxiety had 
to do with his fear of traveling due to his heart disorder.  
At that time, the veteran did not attribute his anxiety to 
service.  In fact, he did not begin attributing his anxiety 
to service until he filed his original claim for compensation 
benefits in July 2002.  This is evidence against the 
veteran's claim.

The veteran has a current diagnosis of adjustment disorder 
with anxiety; however, there is no competent evidence of a 
nexus between the diagnosed adjustment disorder with anxiety 
and service.  Additionally, there is a lack of evidence of 
continuity of symptomatology between the time the veteran was 
discharged from service until 1999, when he was first 
diagnosed with a psychiatric disorder.  Even then, the 
veteran was not attributing his anxiety to service.  For the 
above reasons, the Board finds that the preponderance of the 
evidence is against a finding that adjustment disorder with 
anxiety is related to service.  

As to the claims for service connection for hypertension and 
coronary artery disease, the first showing of a diagnosis of 
hypertension was in January 1998, which is more than six 
years following the veteran's discharge from service.  The 
first showing of a diagnosis of coronary artery disease was 
in approximately August 1998, which is also more than six 
years following the veteran's discharge from service.  In the 
January 2003 letter from Dr. DH, he stated that the veteran 
had been a patient of his since 1996 and stated that the 
veteran had coronary artery disease and left ventricular 
dysfunction.  This could imply that these diagnoses existed 
as early as 1996.  Regardless, there is no evidence showing 
that hypertension or coronary artery disease were manifested 
to a compensable degree within one year following the 
veteran's discharge from service.  In fact, there are no 
medical records in the claims file dated between 1991 and 
1994.  Additionally, no medical professional has attributed 
the diagnoses of hypertension or coronary artery disease to 
the veteran's service.  For the above reasons, the Board 
finds that the preponderance of the evidence is against a 
finding that hypertension is related to service.  

The Board is aware of the statements by fellow soldiers, who 
indicated that the veteran was under a lot of stress while 
serving in the Persian Gulf.  While they are competent to 
report that the veteran was under stress, they are not 
competent to assert that the diagnosis of adjustment disorder 
with anxiety had its inception in service, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  This also applies to the veteran's allegations 
that the diagnoses of adjustment disorder with anxiety, 
hypertension, and coronary artery disease are related to 
service, as he is not competent to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See id.  

The Board finds that the veteran's claims for service 
connection for adjustment disorder with anxiety, 
hypertension, and coronary artery disease cannot be granted 
because he has not brought forth competent evidence of a 
nexus between the current disabilities and service, to 
include manifestations of hypertension and coronary artery 
disease to a compensable degree within one year following 
discharge from service.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claims for service connection for adjustment 
disorder with anxiety, hypertension, and coronary artery 
disease, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.




ORDER

Service connection for adjustment disorder with anxiety is 
denied.

Service connection for hypertension is denied.

Service connection for arteriosclerotic heart disease, status 
post coronary artery bypass graft, is denied.



___________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



